DETAILED ACTION

Applicant’s response filed on 01/21/2021 has been fully considered. Claims 1-2, 4-9, 11-12, and 14-20 are pending. Claim 1 is amended. Claims 3, 10, and 13 are canceled. Claims 17-20 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9, 11-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Corley et al. (US 2011/0319564 A1, cited in IDS) in view of Karunakaran et al. (US 2013/0131217 A1, cited in IDS).
Regarding claim 1, Corley teaches an epoxy resin composition, the epoxy resin composition comprising an epoxy resin component [0013], the epoxy resin component comprising an epoxy resin [0038] that is EPON Resin 825, 826, 828, or 862 commercially available form Momentive Specialty Chemicals, Inc., of Columbus, Ohio [0042], which reads on an epoxy resin system, the epoxy resin system comprising a liquid epoxy resin component comprising a liquid epoxy resin because the instant application recites that commercial examples of suitable liquid epoxy resins include, but are not limited to, EPONTM Resins 825, 826, 828, and 862 commercially available from Hexion Inc., of Columbus, Ohio [0020]. Corley teaches that the epoxy resin component optionally further comprises a polyacrylate or polymethacrylate ester of a polyol [0050], 
Corley does not teach a specific embodiment wherein the liquid epoxy resin component further comprises an acrylate monomer. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Corley’s polyacrylate or polymethacrylate ester of a polyol to modify Corley’s epoxy resin component, which would read on the limitation wherein the liquid epoxy resin component further comprises an acrylate monomer as claimed. One of ordinary skill in the art would have been motivated to do so because Corley teaches that the polyacrylate or polymethacrylate ester of a polyol [0050] is beneficial for acting as a viscosity reducer for the epoxy resin system [0075], which would have been beneficial for improving processability of Corley’s epoxy resin composition.
Corley does not teach a specific embodiment wherein the curing agent component comprises a compound having an imidazole group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it 
Corley renders obvious the limitation wherein the curing agent component consists essentially of the compound having an imidazole group as claimed for the following reasons: Corley renders it obvious that the curing agent component comprises a compound having an imidazole group, as explained above. Furthermore, Corley teaches that the curing agent component further comprises a first amine compound represented by the formula 
    PNG
    media_image1.png
    158
    152
    media_image1.png
    Greyscale
, wherein R1 and R2 each comprise an organic functional group having from 1-6 carbon atoms, and R3 comprise an alkyl group, having a backbone of 2-18 carbon atoms, and a second amine compound having one or more primary or secondary amine groups [0013]. Corley does not teach that the curing agent component necessarily comprises ingredients other than those discussed above. Corley’s first amine compound and second amine compound are not excluded from the curing agent component as claimed because claim 1 recites “a curing agent component consisting essentially of: a compound having an imidazole group”, and the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of 
 Corley does not teach that the epoxy resin system further comprises a non-aromatic polyol compound. However, Karunakaran teaches a polypropylene oxide homopolymer [0051] that is a high molecular weight poly(propylene oxide) polyol having a molecular weight of 8000 [0066, Table I] that is present in an epoxy resin system [0002, 0054, 0066, Table I] that further comprises an epoxy resin component comprising an epoxy resin [0012, 0054, 0066, Table I] that is optionally a liquid epoxy resin [0017] and a curing agent component [0012, 0054, 0066, Table I] comprising a compound having an imidazole group [0054]. Corley and Karunakaran are analogous art because both references are in the same field of endeavor of an epoxy resin system comprising an epoxy resin component comprising an epoxy resin that is optionally a liquid epoxy resin, and a curing agent component optionally comprising a compound having an imidazole group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Karunakaran’s polypropylene oxide homopolymer that is a high molecular weight poly(propylene oxide) 
Corley in view of Karunakaran renders obvious the limitation wherein the epoxy resin system consists essentially of the liquid epoxy resin component, the curing agent component, and the non-aromatic polyol compound as claimed for the following reasons: Corley in view of Karunakaran renders it obvious that the epoxy resin system comprises the liquid epoxy resin component, the curing agent component, and the non-aromatic polyol compound, as explained above. Corley does not teach that the epoxy resin composition necessarily comprise ingredients other than those discussed above. the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention (MPEP 2111.03(III)).
TM Resins 825, 826, 828, and 862 commercially available from Hexion Inc., of Columbus, Ohio [0020]. Therefore, Corley’s teaching reads on the limitation wherein the liquid epoxy resin component comprises from 0 to 100 parts of epoxy resin and from 0 to 100 parts of the acrylate ester of a polyol, or the methacrylate ester of a polyol.
Corley does not teach a specific embodiment wherein the liquid epoxy resin component comprises from 50 to 99 parts of epoxy resin and from 1 to 50 parts of the acrylate ester of a mono-ol or polyol, the methacrylate ester of a mono-ol or polyol, or a combination thereof. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Corley’s polyacrylate or polymethacrylate ester of a polyol to modify Corley’s epoxy resin component, to optimize the amount of Corley’s epoxy resin that is EPON Resin 825, 826, 828, or 862 commercially available form Momentive Specialty Chemicals, Inc., of Columbus, Ohio in Corley’s epoxy resin component to be from 50 to 99 parts for each 100 parts of Corley’s 
Regarding claim 5, as explained above for claim 1, Corley renders it obvious to use Corley’s polyacrylate or polymethacrylate ester of a polyol to modify Corley’s epoxy resin component, which renders obvious the limitation wherein the acrylate materials comprises an acrylate ester of a polyol or the methacrylate ester of a polyol as claimed.
Regarding claim 6, Corley teaches that the epoxy resin composition optionally comprises an accelerator [0080] that is an imidazole [0081].
Corley does not teach the compound having an imidazole group is a compound selected from the group consisting of imidazole, 1-methylimidazole, 2-methylimidazole, 2-propylimidazole, 2-ethyl-4-methylimidazole, 2-phenylimidazole, benzimidazole, toluimidazole, and combinations thereof. However, Karunakaran teaches a catalyst that is 2-ethyl-4-methyl imidazole [0054] that is present in an epoxy resin composition [0027, 0054] that further comprises an epoxy resin system [0002, 0054, 0066, Table I] that further comprises an epoxy resin component comprising an epoxy resin [0012, 0054, 0066, Table I] that is optionally a liquid epoxy resin [0017] and a curing agent component [0012, 0054, 0066, Table I]. Before the effective filing date of the claimed 
Regarding claim 7, Corley teaches that the epoxy resin composition optionally comprises an accelerator [0080] that is an imidazole [0081], that the accelerator is used in an amount of about 5 w% or less, based upon the total weight of the curing agent [0082], that the curing agent component comprises from about 5 wt.% to about 30 wt.% of the epoxy resin system [0054], and that the epoxy resin component comprises from about 55 wt.% to about 98 wt.% of the epoxy resin system [0038], which optionally reads on the limitation wherein the compound having an imidazole group is present in an amount of up to about 2.7 parts based on a total of 100 parts of the liquid epoxy 
Corley does not teach a specific embodiment wherein the compound having an imidazole group is present in an amount of 1 to 15 parts based on a total of 100 parts of the liquid epoxy resin component. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Corley’s accelerator that is an imidazole to modify Corley’s epoxy resin composition in Corley’s amount that is about 5 w% or less, based upon the total weight of Corley’s curing agent, which would read on the limitation wherein the compound having an imidazole group is present in an amount of up to about 2.7 parts based on a total of 100 parts of the liquid epoxy resin component as claimed. One of ordinary skill in the art would have been motivated to do so because Corley teaches that the accelerator [0080] that is an imidazole [0081] is beneficial for being an accelerator [0080, 0081] for the curing agent [0082], which would have been beneficial for accelerating curing of Corley’s epoxy resin composition, that the accelerator is used in an amount of about 5 w% or less, based upon the total weight of the curing agent [0082], that the curing agent component comprises from about 5 wt.% to about 30 wt.% of the epoxy resin system [0054], and that the epoxy resin component comprises from about 55 wt.% to about 98 wt.% of the epoxy resin system [0038].
Regarding claim 8, as explained above for claim 1, Corley in view of Karunakaran renders it obvious to use Karunakaran’s polypropylene oxide homopolymer that is a high molecular weight poly(propylene oxide) polyol having a molecular weight of 8000 to modify Corley’s epoxy resin composition, which renders 
Regarding claim 9, as explained above for claim 1, Corley in view of Karunakaran renders it obvious to use Karunakaran’s polypropylene oxide homopolymer that is a high molecular weight poly(propylene oxide) polyol having a molecular weight of 8000 to modify Corley’s epoxy resin composition, which renders obvious the limitation wherein the non-aromatic polyol compound comprises a glycol that is poly(propylene oxide) glycol as claimed.
Regarding claim 11, since the phenolic monomer is not present in the epoxy resin system that is rendered obvious by Corley in view of Karunakaran, Corley in view of Karunakaran meets the limitations of claim 11. 
Regarding claim 12, since the branched chain carboxylic acid is not present in the epoxy resin system that is rendered obvious by Corley in view of Karunakaran, Corley in view of Karunakaran meets the limitations of claim 12.
Regarding claim 14, Corley does not teach that the epoxy resin composition further comprises anhydride compounds, and Corley’s epoxy resin composition would not inherently further comprise anhydride compounds, which reads on the limitation wherein the epoxy resin system is free of anhydride compounds as claimed. Corley teaches that the epoxy resin composition optionally further comprises a toughening agent [0080] and that the toughening agent is optionally core shell rubber [0083], which reads on a specific embodiment wherein the epoxy resin system is free of a core-shell rubber as claimed.

Regarding claim 16, Corley teaches that the composite is in the form of a windmill blade component [0023, 0127].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Corley et al. (US 2011/0319564 A1, cited in IDS) in view of Karunakaran et al. (US 2013/0131217 A1, cited in IDS) as applied to claim 1, and further as evidenced by Hexion (Hexion, “Technical Data Sheet EPON Resin 825”, 10/16/2020), Hexion (Hexion, “Technical Data Sheet EPON Resin 826”, 10/16/2020), Hexion (Hexion, “Technical Data Sheet EPON Resin 828”, 10/16/2020), and Hexion (Hexion, “Technical Data Sheet EPON Resin 862”, 10/16/2020).
Regarding claim 2, Corley in view of Karunakaran renders obvious the epoxy resin system of claim 1 as explained above. Corley teaches that the epoxy resin component comprises a epoxy resin [0038] that is EPON Resin 825, 826, 828, or 862 commercially available form Momentive Specialty Chemicals, Inc., of Columbus, Ohio [0042]. Hexion provides evidence that EPON Resin 825 is a bisphenol A epichlorohydrin epoxy resin (p. 1). Hexion provides evidence that EPON Resin 826 is a bisphenol A based epoxy resin (p. 1). Hexion provides evidence that EPON Resin 828 is a difunctional bisphenol A/epichlorohydrin derived liquid epoxy resin (p. 1). Hexion provides evidence that EPON Resin 862 is diglycidyl ether of bisphenol F (p. 1). Therefore, Corley’s teaching reads on the limitation wherein the liquid epoxy resin .

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that while the present invention includes a compound having an imidazole group, the present invention does not use a compound with an amine-functional group with which the imidazole can be used an accelerator as asserted by the Examiner (p. 7), Corley renders obvious the limitation wherein the curing agent component consists essentially of the compound having an imidazole group as claimed for the following reasons: Corley renders it obvious to use Corley’s accelerator that is an imidazole to modify Corley’s epoxy resin composition, as explained in the rejection of claim 1 in this Office action. Furthermore, Corley teaches that the curing agent component further comprises a first amine compound represented by the formula 
    PNG
    media_image1.png
    158
    152
    media_image1.png
    Greyscale
, wherein R1 and R2 each comprise an organic functional group having from 1-6 carbon atoms, and R3 comprise an alkyl group, having a backbone of 2-18 carbon atoms, and a second amine compound having one or more primary or secondary amine groups [0013]. Corley does not teach that the curing agent component necessarily comprises ingredients other than those discussed above. Corley’s first amine compound and second amine compound are not excluded from the curing agent component as claimed because claim 1 recites “a curing agent component consisting essentially of: a compound having an imidazole group”, and the transitional .
In response to the applicant’s argument that Corley et al. does not teach or suggest modifying the curing agent component of a tertiary amine having formula (I) and a second amine having one or more primary or secondary amine groups to exclude amines to teach or suggest a curing agent component consisting essentially of a compound having an imidazole group and optionally, a co-curing agent for the compound having the imidazole group comprising a phenolic monomer compound, a branched chain carboxylic acid, and combinations thereof, as recited in claim 1 (p. 7-8), Corley renders obvious the limitation wherein the curing agent component consists essentially of the compound having an imidazole group as claimed for the following reasons: Corley renders it obvious to use Corley’s accelerator that is an imidazole to modify Corley’s epoxy resin composition, as explained in the rejection of claim 1 in this Office action. Furthermore, Corley teaches that the curing agent component further 
    PNG
    media_image1.png
    158
    152
    media_image1.png
    Greyscale
, wherein R1 and R2 each comprise an organic functional group having from 1-6 carbon atoms, and R3 comprise an alkyl group, having a backbone of 2-18 carbon atoms, and a second amine compound having one or more primary or secondary amine groups [0013]. Corley does not teach that the curing agent component necessarily comprises ingredients other than those discussed above. Corley’s first amine compound and second amine compound are not excluded from the curing agent component as claimed because claim 1 recites “a curing agent component consisting essentially of: a compound having an imidazole group”, and the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention (MPEP 2111.03(III)). Also, the instant application provides evidence that the presence of an amine compound in addition to the compound having an imidazole group does not affect the basic and novel characteristic(s) of the claimed invention because the instant application recites that the curing agent may further use primary and/or secondary amines in addition to the compound having an imidazole group [0014], that the curing agent component may further (optionally) include one or more multifunctional or monofunctional non-aromatic or aromatic primary or secondary amines [0028], and that the curing agent component may further include an amine, such as one or more primary amines or secondary amines [0035].
In response to the applicant’s argument that Karunakaran et al., like Corely et al., does not teach or suggest a curing agent component consisting essentially of a 
    PNG
    media_image1.png
    158
    152
    media_image1.png
    Greyscale
, wherein R1 and R2 each comprise an organic functional group having from 1-6 carbon atoms, and R3 comprise an alkyl group, having a backbone of 2-18 carbon atoms, and a second amine compound having one or more primary or secondary amine groups [0013]. Corley does not teach that the curing agent component necessarily comprises ingredients other than those discussed above. Corley’s first amine compound and second amine compound are not excluded from the curing agent component as claimed because claim 1 recites “a curing agent component consisting essentially of: a compound having an imidazole group”, and the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or 
In response to the applicant’s argument that Karunakaran et al., like Corely et al., does not teach or suggest modifying its curing agent component, which is based on anhydrides, to teach or suggest a curing agent component consisting essentially of a compound having an imidazole group and optionally, a co-curing agent for the compound having the imidazole group comprising a phenolic monomer compound, a branched chain carboxylic acid, and combinations thereof, as recited in claim 1 (p. 9), the rejection of the claims in this Office action is based on modifying Karunakaran’s curing agent component to teach or suggest a curing agent component consisting essentially of a compound having an imidazole group and optionally, a co-curing agent for the compound having the imidazole group comprising a phenolic monomer compound, a branched chain carboxylic acid, and combinations thereof. Corley renders obvious the limitation wherein the curing agent component consists essentially of the compound having an imidazole group as claimed for the following reasons: Corley 
    PNG
    media_image1.png
    158
    152
    media_image1.png
    Greyscale
, wherein R1 and R2 each comprise an organic functional group having from 1-6 carbon atoms, and R3 comprise an alkyl group, having a backbone of 2-18 carbon atoms, and a second amine compound having one or more primary or secondary amine groups [0013]. Corley does not teach that the curing agent component necessarily comprises ingredients other than those discussed above. Corley’s first amine compound and second amine compound are not excluded from the curing agent component as claimed because claim 1 recites “a curing agent component consisting essentially of: a compound having an imidazole group”, and the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention (MPEP 2111.03(III)). Also, the instant application provides evidence that the presence of an amine compound in addition to the compound having an imidazole group does not affect the basic and novel characteristic(s) of the claimed invention because the instant application recites that the curing agent may further use primary and/or secondary amines in addition to the compound having an imidazole group [0014], that the curing agent component may further (optionally) include one or more multifunctional or monofunctional non-aromatic or aromatic primary or secondary amines [0028], and that the curing agent component 
In response to the applicant’s argument that there is not suggestion or motivation in either Corley et al., or Karunakaran et al., to modify the curing agent component of a tertiary amine having formula (I) and a second amine having one or more primary or secondary amine groups of Corley et al. with the curing agent component, which is based on anhydrides, of Karunakaran et al. to teach or suggest the curing agent component as recited in claim 1 (p. 9), Corley renders obvious the limitation wherein the curing agent component consists essentially of the compound having an imidazole group as claimed for the following reasons: Corley renders it obvious to use Corley’s accelerator that is an imidazole to modify Corley’s epoxy resin composition, as explained in the rejection of claim 1 in this Office action. Furthermore, Corley teaches that the curing agent component further comprises a first amine compound represented by the formula 
    PNG
    media_image1.png
    158
    152
    media_image1.png
    Greyscale
, wherein R1 and R2 each comprise an organic functional group having from 1-6 carbon atoms, and R3 comprise an alkyl group, having a backbone of 2-18 carbon atoms, and a second amine compound having one or more primary or secondary amine groups [0013]. Corley does not teach that the curing agent component necessarily comprises ingredients other than those discussed above. Corley’s first amine compound and second amine compound are not excluded from the curing agent component as claimed because claim 1 recites “a curing agent component consisting essentially of: a compound having an imidazole group”, and the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or 
In response to the applicant’s argument that Corley et al. and Karunakaran et al., alone or in combination, or as evidenced by the Hexion references, do not teach or suggest the epoxy resin system as recited in claim 1, and does not teach or suggest the subject matter of claim 2 (p. 10), the combination of Corley in view of Karunakaran renders obvious the epoxy resin system of claim 1 as explained in the rejection of claim 1 in this Office action. The combination of Corley in view of Karunakaran and as evidenced by Hexion renders obvious the epoxy resin system of claim 2 as explained in the rejection of claim 2 in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID T KARST/Primary Examiner, Art Unit 1767